DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-2, 8, 11, 15, 19-20 are currently pending. This office action is in response to the amendment filed on 04/10/2019. 
                                                       EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments have been provided in order allow the claim to meet conventional markush group formatting and to improve clarity of the claim. 
The application has been amended as follows: 
Concerning claim 1 the claim is amended such that the phrase 
“amide, 
or a group represented by (G)” is changed to 
“amide, 
a group represented by (G)”
Additionally claim 1 is amended such that the phrase
“amide, or
or a point of attachment to another repeat unit on the copolymer”

“amide, 
and a point of attachment to another repeat unit of the copolymer”.

Reasons for Allowance
4.	Claims 1, 8, 11, 15, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Huval (US 6,365,186 B1).
Huval teaches a pharmaceutical composition (abstract) the comprises one or more monomeric units of (column 4 lines 20-35)

    PNG
    media_image1.png
    250
    166
    media_image1.png
    Greyscale

or a combination thereof and salts thereof.  Huval further teaches that the polymer is preferably cross-linked by means of a multifunctional crosslinking agent (column 4 lines 40-45), and indicates that the polymer can be a copolymer with various other monomers including allylamine (column 4 lines 60-65).  Huval gives a specific examples of a copolymer of allyl amine and diallyl amine (column 14 lines 15-30) and specifically claims the copolymer which comprises the monomers of diallyl amine and allyl amine (claims 15 and 30).  Diallyl amine will result in the claimed formula (II) and allyl amine will result in the claimed Formula (III), and as such specific example given above indicates approximately 31.1847 grams 
Huval does not teach or fairly suggest that the polymer having the indicated monomer units and crosslinking has a block copolymer structure as is currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Claims 1, 8, 11, 15, 19-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763